 Case:19-01127-KHT Doc#:7 Filed:06/27/19                 Entered:06/27/19 13:26:07 Page1 of 5



                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF COLORADO

  In re:
  Leon William Moniot &
  Joan Veronica Moniot, Debtors                     Bankruptcy Case No. 10-12927-KHT

                                                    Chapter 7

  Joan V. Moniot,
                                                    Adversary Proceeding No. 19-1127-KHT
  Plaintiff,

  v.

  Navient Solutions, LLC &
  Estate Information Services, LLC,

  Defendant.

                       ORDER FOR COMPLIANCE WITH RULE 7026,
                         FED.R.BANKR.P. (Rule 26(f), Fed.R.Civ.P.)

       THIS MATTER comes before the Court on the Plaintiff’s Complaint filed May 14, 2019, and
Defendant’s Answers, filed June 24, 2019 & June 27, 2019. The Court, having reviewed the file and
being advised in the premises,

       DOES ORDER as follows:

       1.       Pursuant to Rule 7026, Fed.R.Bankr.P., Rule 26, Fed.R.Civ.P., and L.B.R. 7026-1,
counsel shall, on or before (July 17, 2019):

               A.     Confer and discuss, pursuant to Rule 7026, Fed.R.Bankr.P., and Rule 26(f),
                      Fed.R.Civ.P.,

                      (i)      the nature and basis of their claims and defenses; and

                      (ii)     the possibilities for a prompt settlement or resolution of the case.

                      (iii)    whether each party does or does not consent to entry of final orders or
                               judgment by the bankruptcy court in accordance with GPO 2016-01.

               B.     Complete all initial disclosures required by Rule 26(a)(1), Fed.R.Civ.P.

               C.     Develop a specific and firm discovery schedule and plan. This discovery plan
                      should

                      (i)      contain firm deadlines for completion of discovery and a date to file
                               dispositive motions;
 Case:19-01127-KHT Doc#:7 Filed:06/27/19                Entered:06/27/19 13:26:07 Page2 of 5



                      (ii)    address any pertinent matters and identify anticipated problems
                              identified in Rule 16(b) and (c), Fed.R.Civ.P.;

                      (iii)   comply with L.B.R. 7026-1 or specify reasons why compliance should
                              be waived.

               D.     Submit a written report to the Court, on or before (July 30, 2019) which
                      includes proposals for the following, or otherwise notify this Court by written
                      report filed on or before the above date that the parties have resolved the
                      issues in the within adversary proceeding and that a settlement and/or
                      dismissal is imminent:

                      (i)     Amended pleadings shall be filed, and/or additional parties shall be
                              joined, by ____________________.

                      (ii)    Parties will provide expert disclosure under Rule 26(a)(2),
                              Fed.R.Civ.P., by: ___________________.

                      (iii)   All discovery shall be completed by: _________________.

                      (iv)    Dispositive motions shall be filed by: _________________; responses
                              shall be filed within 14 days after mailing of the dispositive motion.

                      (v)     A statement by each party as to whether that party does or does not
                              consent to entry of final orders or judgment by the bankruptcy court on
                              each claim, counterclaim, cross-claim, or third party claim; and a
                              certification that the parties have complied with GPO 2016-01 by
                              including such statement in the complaint, counterclaim, cross-claim,
                              third party complaint and the responsive pleadings thereto. If a party
                              consents to the bankruptcy court’s entry of a final order or judgment
                              on some, but not all claims, the party shall so specify.

                      Submission of the report will serve as certification that all initial required
                      disclosures, pursuant to Rule 7026(a), Fed.R.Bankr.P., have been fully and
                      timely completed.

       2.       Failure of the parties, or a party, to comply with, or otherwise respond to, this Order
may result in the imposition of sanctions, dismissal of the within proceeding, or entry of judgment, if
warranted and appropriate.

       3.      The parties shall commence discovery immediately after their Rule 26(f) meeting,
referenced in paragraph 1(A) above, is concluded.

         IT IS FURTHER ORDERED that a trial date will be set, if necessary, after expiration of all
pretrial deadlines and after the Court has ruled upon any dispositive motions or upon request of the
parties.


       DATED this 27th day of June, 2019.                       BY THE COURT:

                                                            __________________________
Case:19-01127-KHT Doc#:7 Filed:06/27/19   Entered:06/27/19 13:26:07 Page3 of 5



                                             Kimberley H. Tyson
                                             United States Bankruptcy Judge
 Case:19-01127-KHT Doc#:7 Filed:06/27/19                Entered:06/27/19 13:26:07 Page4 of 5



       A copy of this Notice to Litigants and the attached income information should be
           served along with the Summons and Complaint. GPO 2009-3 (1994-3).


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF COLORADO

                                     NOTICE TO LITIGANTS

        You have been named as a defendant in an adversary proceeding, the outcome of
 which may affect your bankruptcy discharge. Even if you have already received a
 discharge, this is a serious matter that you should not ignore.

Individual litigants are entitled to appear without an attorney and represent themselves in the
Bankruptcy Court. However, the rules can be quite technical and failure to comply with the rules
can have severe consequences. Before deciding to appear on your own, you should consider
consulting an attorney. If you cannot afford an attorney, you may contact:



                              The Faculty of Federal Advocates
                               Bankruptcy Pro Bono Program

                                Kimberly Means, Administrator
                                Bankruptcy Pro Bono Program
                                1200 17th Street, Suite 3000
                                     Denver, CO 80202
                                    Phone: 303.628.9664
                                     Fax: 303.623.9222
                                  E-mail: kmeans@lrrc.com

               NOTE: When you make contact, you will need to have a
                     copy of your Summons and Complaint.


Upon contact, you will be screened for eligibility and, if it is determined that you are eligible, an
attorney may be found who may represent you without payment of attorneys' fees. You may,
however, still be responsible for the payment of costs.
Case:19-01127-KHT Doc#:7 Filed:06/27/19           Entered:06/27/19 13:26:07 Page5 of 5



  FACULTY OF FEDERAL ADVOCATES BANKRUPTCY PRO BONO PROGRAM

                    2018 MAXIMUM INCOME LEVELS

Bankruptcy Schedule I – Current Income of Individual Debtor(s) will be reviewed to determine
the Debtor’s income level.



                                                     Pro Bono Program
                         Size of                         Guidelines
                       Family Unit
                                                       (200% of HHS
                                                    Poverty Guidelines)


                              1                          $24,280

                              2                          $32,920

                              3                          $41,560

                              4                          $50,200

                              5                          $58,840

                              6                          $67,480

                              7                          $76,120

                              8                          $87,460

                 For each additional
                 person, add                               $8,640




                    MAXIMUM LIQUID ASSET LEVEL

In addition to these maximum income levels, a Debtor/Defendant will be disqualified from
Bankruptcy Pro Bono Program eligibility if s/he has in excess of $30,000 of exempt, liquid
assets, which will be determined by reviewing the Debtor's Bankruptcy Schedule B – Personal
Property.




                                             5
